CAMPBELL, Judge.
The order appealed from was dated and filed 17 May 1972. The Rules of Practice in this Court require the record on appeal to be docketed within ninety (90) days after the date of the judgment, order, decree or determination appealed from unless the trial tribunal, for good cause, extends the time not exceeding sixty (60) days. Rule 5. In the instant case no extension of time was procured from the trial tribunal, and the ninety (90) days expired 15 August 1972. The record on appeal was not filed in this Court until 21 August 1972 and was therefore not timely filed. Dixon v. Dixon, 6 N.C. App. 623, 170 S.E. 2d 561 (1969); Kurtz v. Insurance Co., 6 N.C. App. 625, 170 S.E. 2d 496 (1969).
For failure to comply with the rules of this Court
Appeal dismissed.
Judges Morris and Parker concur.